18-23538-rdd        Doc 2544        Filed 02/11/19 Entered 02/11/19 13:14:46                    Main Document
                                                 Pg 1 of 12
                                       Hearing Date and Time: February 14, 2019 at 10:00 a.m. (Eastern Time)


 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Ira S. Dizengoff
 Philip C. Dublin
 Sara L. Brauner

 Counsel to the Official Committee of
 Unsecured Creditors of Sears Holdings Corporation, et al.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   :
     In re                                                         :   Chapter 11
                                                                   :
     SEARS HOLDINGS CORPORATION, et al.,                           :   Case No. 18-23538 (RDD)
                                                                   :
                                          Debtors.1                :   (Jointly Administered)
                                                                   :

         LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
         CREDITORS TO MOTION OF DEBTORS PURSUANT TO SECTION 1121(d)
            OF THE BANKRUPTCY CODE TO EXTEND EXCLUSIVE PERIODS




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.(4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365) ); and SRe Holding Corporation (4816). The location
 of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd        Doc 2544        Filed 02/11/19 Entered 02/11/19 13:14:46                     Main Document
                                                 Pg 2 of 12


         The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) of Sears

 Holdings Corporation and its affiliated debtors and debtors in possession (collectively, the

 “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), by and through its

 undersigned counsel, hereby files this limited objection (the “Limited Objection”) to Motion of

 Debtors Pursuant to Section 1121(d) of the Bankruptcy Code to Extend Exclusive Periods [ECF

 No. 2312] (the “Exclusivity Motion”). 2 In support of this Limited Objection, the Creditors’

 Committee respectfully states as follows.

                                      PRELIMINARY STATEMENT

         1.       Given the expected imminent closing of the sale of substantially all of the

 Debtors’ assets to ESL (the “ESL Sale”) and the estates’ risk of administrative insolvency, these

 cases must proceed promptly toward consummation of a consensual liquidating chapter 11 plan.

 The Debtors’ request for a four month extension of the Exclusive Periods does not progress that

 objective. The Debtors frame their request for an extension of the Exclusive Periods as standard

 procedure in these “large” and “complex” cases—a necessary next step in light of their

 accomplishments to date. Yet, upon the closing of the sale, (i) the Debtors no longer will have

 any operating businesses for which the Chapter 11 Cases are a disruption, (ii) the only assets of

 any significance that will remain in the Debtors’ estates will be litigation claims and (iii) the

 estates will be at risk of being administratively insolvent. In short, the Debtors are winding

 down and will be liquidating their remaining assets, principally litigation claims, through a trust




 2
  Capitalized terms used herein but otherwise not defined shall have the meanings ascribed to such terms in the
 Exclusivity Motion.


                                                          2
18-23538-rdd        Doc 2544        Filed 02/11/19 Entered 02/11/19 13:14:46                     Main Document
                                                 Pg 3 of 12


 to be established under a chapter 11 plan. These changed circumstances are not cause for a four

 month extension of the Exclusive Periods.3

         2.       As a result, the Court should limit any extension of the Debtors’ Exclusive

 Periods to no more than 30 days in order for the Debtors and the Creditors’ Committee to work

 together to reach consensus on the terms of a liquidating chapter 11 plan. Indeed, it is the

 Creditors’ Committee’s constituency that will be the primary beneficiary of the assets to be

 transferred to the liquidating trust under such a plan, which assets will consist primarily of

 significant claims and causes of action against ESL, ESL affiliates (including Lands’ End and

 Seritage) and avoidance actions. Working swiftly with the Debtors to negotiate and document

 such a liquidating chapter 11 plan is of paramount importance to the Creditors’ Committee’s

 constituency and is a necessity based on the Debtors’ expected financial position following the

 anticipated consummation of the ESL Sale. Only after substantial progress is made toward

 agreeing on the terms of a consensual liquidation plan, should an additional extension of the

 Exclusive Periods be considered, if necessary.

                                                BACKGROUND

         3.       On October 15, 2018 (the “Petition Date”) and continuing thereafter, each of the

 Debtors filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code

 (the “Bankruptcy Code”). The Debtors continue to operate their businesses as debtors in

 possession pursuant to Bankruptcy Code sections 1107 and 1108. No request has been made for

 the appointment of a trustee or an examiner.



 3
  Prior to filing this Limited Objection, the Creditors’ Committee engaged the Debtors in discussions regarding a
 consensual shorter extension of the Exclusive Periods. As of the filing of this Limited Objection, no agreement has
 been reached but the Creditors’ Committee will continue such discussions with the Debtors in advance of the
 hearing on the Exclusivity Motion.


                                                          3
18-23538-rdd       Doc 2544       Filed 02/11/19 Entered 02/11/19 13:14:46                 Main Document
                                               Pg 4 of 12


         4.      On October 24, 2018, the United States Trustee for the Southern District of New

 York (the “U.S. Trustee”) appointed the Creditors’ Committee pursuant to Bankruptcy Code

 section 1102 [ECF No. 276].4

         5.      On November 1, 2018, the Debtors filed the Debtors’ Motion for Approval of

 Global Bidding Procedures [ECF No. 429], and began a process to market and sell their assets.

 As expected, ESL was the only party to submit a bid for substantially all of the Debtors’ assets

 on a go forward basis. After rejecting ESL’s prior bids, on January 16, 2019, the Debtors

 designated ESL as the successful bidder. See Notice of Successful Bidder and Sale Hearing

 [ECF No. 1730].

         6.      On February 8, 2019, the Court entered the Order (I) Approving the Asset

 Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain of the

 Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (III) Authorizing

 the Assumption and Assignment of Certain Executory Contracts, and Leases in Connection

 Therewith and (IV) Granting Related Relief [ECF No. 2507]. The closing of the ESL Sale is

 expected to occur imminently. Indeed, each day that goes by without the ESL Closing results an

 additional administrative expenses burdens on these estates. Upon the closing of the ESL Sale,

 all that will be remaining of the Debtors’ assets are “certain non-core assets” and the preserved

 claims and causes of action that are “Excluded Assets” from the ESL Sale.




 4
  The Creditors’ Committee currently comprises: (i) Apex Tool Group, LLC; (ii) Brixmor Operating Partnership,
 L.P.; (iii) Computershare Trust Company, N.A., as indenture trustee; (iv) Oswaldo Cruz; (v) Pension Benefit
 Guaranty Corporation; (vi) Simon Property Group L.P.; (vii) The Bank of New York Mellon Trust Company, N.A.,
 as indenture trustee; and (viii) Winiadaewoo Electronics America, Inc.

                                                      4
18-23538-rdd           Doc 2544      Filed 02/11/19 Entered 02/11/19 13:14:46             Main Document
                                                  Pg 5 of 12


                                           LIMITED OBJECTION

 A.         The Standard for Extending the Exclusive Periods

            7.        The Bankruptcy Code limits the period of time during which a debtor has the

 exclusive right to file a plan of reorganization and solicit acceptances thereof to 120 and 180

 days, respectively. See 11 U.S.C. § 1121(b), (c). A party seeking an extension of exclusivity

 bears the burden of proving that requisite cause exists to warrant the extension. See In re GMG

 Capital Partners III, L.P., 503 B.R. 596, 601-02 (Bankr. S.D.N.Y. 2014) (finding debtors had

 not met burden of establishing cause to extend the exclusivity period); In re Borders Grp., Inc.,

 460 B.R. 818, 821 (Bankr. S.D.N.Y. 2011) (“The burden of proving cause to reduce or increase

 exclusivity is on the moving party.”); In re Curry Corp., 148 B.R. 754, 756 (Bankr. S.D.N.Y.

 1992) (finding debtor had not made necessary “clear showing of ‘cause’” to extend the

 exclusivity period).

            8.        In evaluating whether “cause” to extend or to terminate exclusivity exists, courts

 have distilled the relevant considerations into a number of factors. For example, the court in In

 re Adelphia Commc’n Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) examined the following

 factors:

                 i.   the size and complexity of the case;

             ii.      the necessity for sufficient time to permit the debtor to negotiate a plan of
                      reorganization and prepare adequate information;

             iii.     the existence of good faith progress toward reorganization;

             iv.      whether the debtor is paying its bills as they become due;

                 v.   whether the debtor has demonstrated reasonable prospects for filing a viable plan;

             vi.      whether the debtor has made progress in negotiations with its creditors;

            vii.      the amount of time that has elapsed in the case;


                                                        5
18-23538-rdd      Doc 2544      Filed 02/11/19 Entered 02/11/19 13:14:46               Main Document
                                             Pg 6 of 12


        viii.    whether the debtor is using exclusivity in order to pressure creditors to submit to
                 the debtor’s reorganization demands; and

          ix.    whether an unresolved contingency exists.

 See id., 352 B.R. 578, 586-87 (Bankr. S.D.N.Y. 2006) (citing In re Dow Corning Corp., 208

 B.R. 661, 664 (Bankr. E.D. Mich. 1997)) (explaining that while “cause” is not defined in the

 Bankruptcy Code, courts have developed a list of factors to inform the inquiry, which have come

 to be called the “Adelphia factors”).

         9.      The mere existence of one or more of the Adelphia factors is not sufficient to

 justify an extension. See In re Mid-State Raceway, Inc., 323 B.R. 63, 67-68 (Bankr. N.D.N.Y.

 2005) (citation omitted) (“[T]he court is mindful that whether or not to grant an extension of

 exclusivity pursuant to Code § 1121(d) is a matter of discretion based on all the facts and

 circumstances”). In Adelphia, the court further elaborated that the primary consideration should

 be whether such termination “will move the case forward” materially. See Adelphia, 352 B.R. at

 590 (citations omitted); see also In re Henry Mayo Newhall Mem’l Hosp., 282 B.R. 444, 453

 (B.A.P. 9th Cir. 2002) (holding that “a transcendent consideration is whether adjustment of

 exclusivity will facilitate moving the case forward toward a fair and equitable resolution.”). This

 amounts to “a practical call that can override a mere toting up of the factors.” Adelphia, 352

 B.R. at 590; Borders, 460 B.R. at 827 (citing practical considerations as determinative in

 considering whether to extend or terminate exclusivity). In other words, “the test is [best]

 expressed as determining whether terminating exclusivity would move the case forward

 materially, to a degree that would [not] otherwise be the case.” Adelphia, 352 B.R. at 590. Of

 course, “practical considerations or other considerations in the interest of justice, could override,

 in certain cases, the results after analysis of the nine factors” that courts typically consider in

 determining whether to extend or terminate exclusivity. Id.


                                                    6
18-23538-rdd      Doc 2544      Filed 02/11/19 Entered 02/11/19 13:14:46              Main Document
                                             Pg 7 of 12


        10.     Further, courts have cautioned that extensions of exclusivity should “be granted

 neither routinely nor cavalierly,” even in the context of a debtor’s first extension request. In re

 McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y 1987); see also Borders, 460 B.R. at 822

 (Bankr. S.D.N.Y. 2011) (“A court’s decision to extend a debtor’s exclusive period is a serious

 matter[.]”). Underlying this caution, the legislative history shows the concern that “unlimited

 exclusivity gave a debtor ‘undue bargaining leverage,’ because it could use the threat of delay to

 force unfair concessions.” Century Glove, Inc. v. First Am. Bank of N.Y., 860 F.2d 94, 102 (3d

 Cir. 1988) (quoting House Report, 1978 U.S.C.C.A.A.N. at 6191) (emphasis omitted); In re

 Texaco Inc., 76 B.R. 322, 326 (Bankr. S.D.N.Y. 1987) (“An extension should not be employed

 as a tactical device to put pressure on parties in interest to yield to a plan they consider

 unsatisfactory.”) (quoting S. Re. No. 95-989, 95th Cong. 2d Sess. 118 (1978)). Accordingly,

 courts have concluded that a fundamental purpose of Bankruptcy Code section 1121 is “to limit

 the delay that makes creditors the hostages of Chapter 11 debtors.” United Sav. Ass’n of Tex. v.

 Timbers of Inwood Forest Assocs., Ltd. (In re Timbers of Inwood Forest Assocs., Ltd.), 808 F.2d

 363, 372 (5th Cir. 1987) (characterizing Bankruptcy Code section 1121 as “a congressional

 acknowledgement that creditors, whose money is invested in the enterprise no less than the

 debtor’s, have a right to a say in the future of that enterprise”), aff’d, 484 U.S. 365 (1988).

        11.     The Debtors rely on the non-exclusive list of factors set forth in Adelphia in

 support of an extension of the Exclusive Periods. While the Creditors’ Committee does not

 dispute that certain of the factors are present, the most relevant Adelphia factors do not support

 an extension of the Exclusive Periods. Accordingly, for the reasons set forth below, the Debtors

 have not satisfied their burden of demonstrating that cause exists to extend the Exclusive Periods

 for four months. Rather, at this time, the Exclusive Periods should be extended for a period of


                                                    7
18-23538-rdd      Doc 2544      Filed 02/11/19 Entered 02/11/19 13:14:46             Main Document
                                             Pg 8 of 12


 no more than 30 days to enable to the Debtors and the Creditors’ Committee, the statutory

 fiduciary for the primary constituency that will be entitled to proceeds from the assets to be

 transferred to a liquidating trust and the constituency most incentivized to minimize claims

 against these estates, to agree on the terms of a liquidating chapter 11 plan.

 B.     The Adelphia Factors Do Not Support Further Extension of Exclusivity

        1.      These Cases Will No Longer Be Large or Complex.

        12.     The Debtors assert that the size and complexity of these Chapter 11 Cases alone

 warrant the requested extension. Exclusivity Motion ¶ 18. In support of this contention, the

 Debtors point to the 687 stores, 68,000 employees, thousands of vendors, thousands of real

 property leases and executory contracts and complex capital structure that existed as of the

 Petition Date. Exclusivity Motion ¶ 1. With the expected closing of the ESL Sale on the

 horizon, this description is no longer applicable to these cases. Other than in connection with

 providing transition services to ESL, the Debtors will have no stores and will have no operational

 employees. ESL will control decisions with respect to real estate leases and executory contracts,

 and, in light of ESL’s credit bid and the payoff or rollover of the Debtors’ DIP financings, the

 only claims under the Debtors’ prepetition secured credit facilities will be unsecured deficiency

 claims. Accordingly, while the Debtors may have entered bankruptcy as a large and complex

 enterprise, that will simply not be the case upon closing of the ESL Sale, see GMG Capital

 Partners III, L.P., 503 B.R. at 601 (finding that, among other things, because the debtor does not

 operate and, aside from limited assets, has no other assets for disposition, no leases or contracts,

 no employees, no secured or priority creditors and no business to restructure, an extension of

 exclusivity was unwarranted), thus rendering the Debtors’ arguments over the size and

 complexity of these Chapter 11 Cases largely moot.



                                                   8
18-23538-rdd        Doc 2544        Filed 02/11/19 Entered 02/11/19 13:14:46                      Main Document
                                                 Pg 9 of 12


          2.       The Debtors Have Had Sufficient Time to Negotiate a Plan, Yet Have Not
                   Made Good Faith Progress toward Reorganization or Demonstrated
                   Reasonable Prospects for Filing a Viable Plan

          13.      While this is the Debtors’ first request for an extension of their Exclusive Periods

 and the Debtors have been occupied with their sale efforts, they nevertheless have had the

 opportunity to begin negotiations with the Creditors’ Committee regarding the terms of a chapter

 11 plan, but have yet to seize on those opportunities. Indeed, while the Debtors cite to the efforts

 they have undertaken to date in the Chapter 11 Cases, none of those efforts involve negotiating

 and progressing toward reorganization and no plan discussions have been initiated. Exclusivity

 Motion ¶¶ 24-29; see also Dec. 18, 2018 Hr’g Tr. 17:13-20 (“[W]e talked previously about

 beginning work around a Chapter 11 plan, regardless of the ultimate path chosen [i.e., a going

 concern or a liquidation] . . . we expect to initiate those discussions with stakeholders in January

 and push that process forward expeditiously.”).

          14.      Formulation of a chapter 11 liquidating plan should not be a time-consuming

 event.5 The Debtors’ request for a four-month extension is not well grounded and could be used

 to exert undue leverage on the Debtors’ unsecured creditors with respect to, for example,

 governance issues related to liquidating trust that will need to be formed under a chapter 11 plan,

 and the opportunity for delay would create greater risk of administrative insolvency.

          3.       The Debtors Soon Will Not be Able To Pay Bills as They Are Due.

          15.      The Debtors state in the Exclusivity Motion that, “the Debtors have the liquidity,

 are paying administrative expenses as they come due, and will continue to do so.” Exclusivity

 Motion ¶ 37. Creditors can take no comfort in such statements, however. The Debtors’

 projections regarding administrative solvency have been a moving target and there has been


 5
  As this Court observed, “[The Debtors] have a lot of incentive here to get a plan done very fast. They just want to
 set up a litigation trust basically.” Feb. 7, 2019 Hr’g Tr. 830:9-12.

                                                          9
18-23538-rdd      Doc 2544      Filed 02/11/19 Entered 02/11/19 13:14:46             Main Document
                                             Pg 10 of 12


 substantial concern raised by the Court, the Creditors’ Committee and the Debtors themselves

 with respect to the Debtors’ ability to satisfy their postpetition obligations, thus warranting only

 a short extension of the Exclusive Periods to ensure parties are focused properly on the

 negotiating and filing a consensual chapter 11 plan as soon as possible.

        4.      There Are No Contingencies that Remain.

        16.     The Debtors recite a litany of contingencies that remain to be resolved by the

 Debtors in support of their requested four month extension. Exclusivity Motion ¶ 34.

 Significantly, however, not one of these unresolved contingencies are external to these cases.

 See GMG Capital Partners, 503 B.R. at 603 (“Generally, an unresolved contingency refers to

 some event external to the case that must occur or not occur in order for the case to succeed.”)

 (emphasis added) (citations omitted). Instead, each of the contingencies listed by the Debtors—

 such as setting a bar date—are completely internal to the Debtors’ bankruptcy process. With the

 approval of the ESL Sale, there is no external contingency that prevents the Debtors from filing a

 consensual liquidating plan now to limit administrative expenses and maximize unsecured

 creditor recoveries. Id.

 C.     Extending Exclusivity for Four Months Will Not Move These Cases Forward

        17.     Finally, practical considerations weigh against the Debtors’ request for a four

 month extension of the Exclusive Periods. Fundamentally, a limited extension of the Exclusive

 Periods will enable these cases to move towards a more efficient and just resolution and

 hopefully minimize the administrative costs. First, any “cause” the Debtors may cite to for

 support of its request for an extension will necessarily has diminished substantially since the

 Court approved the ESL Sale. From this point on, the Debtors’ unsecured creditors are the key

 remaining economic stakeholders of these estates and the Creditors’ Committee has

 demonstrated its readiness to prosecute the litigation claims that will be the estates’ primary
                                                  10
18-23538-rdd        Doc 2544        Filed 02/11/19 Entered 02/11/19 13:14:46                    Main Document
                                                 Pg 11 of 12


 remaining assets. Second, although admittedly busy, the Debtors have not engaged the

 Creditors’ Committee in any plan-related discussions. 6 Third, the concerns attendant to a

 reorganization (e.g., feasibility) simply do not apply to a liquidating chapter 11. Finally, the

 Debtors state that the extension of the Exclusive Periods for four months will not prejudice any

 party. Exclusivity Motion ¶ 36. This is not true. Any delay in the formulation and prosecution

 of a consensual liquidating chapter 11 will increase dramatically the administrative claims,

 thereby harming the Debtors’ unsecured creditors.



                                [Remainder of page left blank intentionally.]




 6
  The Creditors’ Committee will provide the Debtors with a plan term sheet prior to the hearing on the Exclusivity
 Motion that the Creditors’ Committee hopes will form the basis for a consensual plan.

                                                         11
18-23538-rdd     Doc 2544     Filed 02/11/19 Entered 02/11/19 13:14:46            Main Document
                                           Pg 12 of 12


        WHEREFORE, for all of the foregoing reasons, the Creditors’ Committee respectfully

 requests that this Court limit any extension of the Debtors’ Exclusive Periods to no more than 30

 days in order for the Debtors and the Creditors’ Committee to formulate and propose a

 consensual liquidating chapter 11 plan, and grant the Creditors’ Committee such other relief as

 the Court deems just, proper and equitable.


  New York, New York                              AKIN GUMP STRAUSS HAUER & FELD LLP
  Dated: February 11, 2019
                                                   /s/ Ira S. Dizengoff
                                                  Ira S. Dizengoff
                                                  Philip C. Dublin
                                                  Sara L. Brauner
                                                  One Bryant Park
                                                  New York, New York 10036
                                                  Telephone: (212) 872-1000
                                                  Facsimile: (212) 872-1002
                                                  E-mail: idizengoff@akingump.com
                                                           pdublin@akingump.com
                                                           sbrauner@akingump.com

                                                  Counsel to the Official Committee of Unsecured
                                                  Creditors of Sears Holdings Corporation, et al.




                                                12
